DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-32 are allowed.
The following is an examiner’s statement of reasons for allowance: Please see pages 1-3 (labeled pages 19-21) in the Applicant Arguments/Remarks Made in an Amendment filed 2/1/22, the prior office action filed 11/12/21, and the claim language below.
Claim 1 recites a distributed battery balance management method, which is configured to operably control a battery system to achieve system voltage balance for the entire battery system, wherein the battery system comprises: a battery system balance management unit and a total of M battery modules (BM), wherein the BMs are coupled to the battery system balance management unit via a communication interface, wherein M is a positive integer greater than one, wherein each BM includes: a module balance management circuit (MBMC), which is coupled to the battery system balance management unit via the communication interface; a battery group having a total of N batteries connected in series, wherein each battery group is coupled to the corresponding MBMC, wherein N is a positive integer greater than one; and a total of N balancing circuits, wherein each balancing circuit is coupled to the corresponding battery and the balancing circuits are coupled to the MBMC of the corresponding BM, wherein the BMs as a whole include a total of M battery groups which are connected in series, wherein 
Claim 17 recites a battery system, comprising: a battery system balance management unit; and a total of M battery modules (BM), which are coupled to the battery system balance management unit via a communication interface, wherein M is a positive integer greater than one; wherein each BM includes: a module balance management circuit (MBMC), which is coupled to the battery system balance management unit via the communication interface; a battery group having a total of N batteries connected in series, wherein each battery group is coupled to the corresponding MBMC, wherein N is a positive integer greater than one; and a total of N balancing circuits, wherein each balancing circuit is coupled to the corresponding battery and the balancing circuits are coupled to the corresponding MBMC, wherein the BMs as a whole include a total of M battery groups which are connected in series, wherein the M battery groups are configured to operably supply a battery system voltage; wherein the battery system balance management unit is configured to operably perform a battery system balancing procedure; wherein each MBMC of the corresponding BM is configured to operably perform a corresponding battery module balancing procedure; wherein the battery system balancing procedure performed by the battery system balance management unit includes: (S13) : obtaining voltages of all the batteries of the battery system by the MBMCs via the communication interface and obtaining a lowest module voltage of each corresponding BM, wherein the lowest module voltage is defined as a lowest voltage among all the voltages of N 
The prior art does not disclose the above limitations, nor would it be obvious to modify the art in such a manner.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON C PIGGUSH whose telephone number is (571)272-5978. The examiner can normally be reached M-F 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/A.P./Examiner, Art Unit 2859                

/EDWARD TSO/Primary Examiner, Art Unit 2859